 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John Elliott Mayer, Jr.,                            No. CV-19-00338-TUC-DCB
10                  Plaintiff,                           ORDER
11   v.
12   Mark Brnovich, et al.,
13                  Defendants.
14
15          For the reasons stated by the Court in its Order issued July 23, 2019 (Doc. 9), this
16   case is dismissed for lack of subject matter jurisdiction. This Court dismissed the case,
17   with leave for the Plaintiff to file an Amended Complaint to state a federal claim for relief.
18   Assuming the Plaintiff intended the “Response for a More Short Plain Statement”
19   (Response) (Doc. 10) or the “Amended Jurisdiction as Requested by Federal Court”
20   (Amended Jurisdiction) (Doc. 11) to be, singularly or together, the Amended Complaint,
21   he fails again to allege facts sufficient to invoke federal jurisdiction. For the same reasons
22   explained in the July 23 Order, the Court concludes that it lacks subject matter jurisdiction
23   over this case. See (Order (Doc. 9) (citing Fed. R. Civ. P. 12(h)(3) explaining the Court
24   must dismiss an action any time it determines it lacks subject-matter jurisdiction). The
25   addition of alleged violations of state and federal criminal statutes, likewise, fail to state a
26   federal cause of action. “[I]n American jurisprudence . . . a private citizen lacks a judicially
27   cognizable interest in the prosecution or nonprosecution of another.” Linda R.S. v. Richard
28   D., 410 U.S. 614, 619 (1973). Plaintiff, a private citizen lacks standing to enforce the
 1   United States and/or Arizona criminal codes. In other words, enforcement authority over
 2   criminal codes lies with either the federal or state government, respectively. Morgan v.
 3   Kalaco Scientific, Inc., 2008 WL 11449239 (March 5, 2008).
 4          Dismissals for lack of subject matter jurisdiction are without prejudice because there
 5   is no adjudication on the merits. Freeman v. Oakland Unified Sch. Dist., 179 F.3d 846,
 6   847 (9th Cir. 1999). “Dismissals for lack of jurisdiction should be without prejudice so that
 7   a plaintiff may reassert his claims in a competent court.” Id. The Court denies the
 8   Defendants’ Motion to Dismiss with Prejudice.
 9          In part, the Defendants seek dismissal with prejudice as a sanction for Plaintiff’s
10   failure to comply with the Court’s directive to comply with Rule 8 requirements to state a
11   claim clearly and with specificity, if the Plaintiff intended the Response (Doc. 10) and/or
12   the “Amended Jurisdiction as Requested by Federal Court” (Doc. 11) to be the Amended
13   Complaint.    The Court’s July 23, 2019, expressly stated that “THE AMENDED
14   COMPLAINT MUST BE CLEARLY DESIGNATED AS ‘AMENDED COMPLAINT’
15   ON THE FACE OF THE DOCUMENT.” Neither the Response nor the Amended
16   Jurisdiction documents were clearly designated “Amended Complaint.” The Plaintiff is pro
17   se, and as such may be prone to make errors in pleading more than the person who has the
18   benefit of being represented by counsel, Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.
19   1987), but there is nothing complicated or confusing about the Court’s directive to clearly
20   designate the Amended Complaint as such. In the event the Plaintiff has failed to file an
21   Amended Complaint, the case is subject to dismissal pursuant to the Court’s July 23, 2019,
22   Order. Dismissal is for lack of subject matter jurisdiction and without prejudice.
23          To the extent the Defendants suggest the Court should exercise jurisdiction and rule
24   on the merits because the Plaintiff may be stating a constitutional claim, the Defendants’
25   argument is self-defeating. Defendants note that the Plaintiff could state a claim under 42
26   U.S.C. § 1983 for illegal seizure under the Takings Due Process Clauses, and the Court
27   adds the Fourth Amendment to the United States Constitution protects against illegal
28   seizures of property without a warrant. Defendants ask the Court to dismiss the case with


                                                 -2-
 1   prejudice on the merits because Plaintiff’s claim is not recognized in law, and describe the
 2   Plaintiff’s claim as: “he allegedly possessed an allodial land patent and posted ‘no
 3   trespassing’ signs, [therefore] all of his real and personal property became absolutely
 4   exempt from government jurisdiction and any unconsented entry, even by law
 5   enforcement, [and] constituted an unlawful trespass and a violation of his federal rights.”
 6   (Motion (Doc. 12) at 8.) Defendants ask the Court to take judicial notice that Pima County
 7   Sheriffs were executing a Writ of General Execution issued to satisfy a Michigan divorce
 8   judgment, pursuant to Arizona statutes which authorize seizure of property to satisfy a
 9   judgment. Id. at 8-10. These were the factual allegations made by the Plaintiff as the Court
10   understood them when it dismissed the case for lack of subject matter jurisdiction on July
11   23, 2019. He has not made any factual allegations in his recently filed documents to invoke
12   this Court’s jurisdiction under the Takings Clause, the Fourth Amendment to the
13   Constitution, or any other constitutional provision or federal law.
14          Accordingly,
15          IT IS ORDERED that the Motion to Dismiss with Prejudice (Doc. 12) is DENIED.
16          IT IS FURTHER ORDERED that this action is dismissed for lack of subject
17   matter jurisdiction, pursuant to the Court’s Order issued on July 23, 2019.
18          IT IS FURTHER ORDERED that the Clerk of the Court shall enter Judgment,
19   accordingly.
20                  Dated this 14th day of August, 2019.
21
22
23
24
25
26
27
28


                                                 -3-
